Title: To Benjamin Franklin from Edward Bancroft, 20 June 1783
From: Bancroft, Edward
To: Franklin, Benjamin


          
            Dear Sir
            Dunkerque 20th. June 1783.
          
          Inclosed I send you an Extract of a Letter, from our friend Commodore Jones, which came
            to my hands a few hours before my Departure from Paris & which I had not time to Communicate,
            whilst there.
          I arived here on tuesday afternoon with
            Mr. Coffyn & my family all well, though the journey was rendered unpleasant by
            almost incessant rains the whole way. & Since my arival the Winds have been
            Contrary, & still remain so; I think however that we shall warp out of the Harbour
            this afternoon if Practicable.
          
          Since my Stay here I have been again a Witness to the troublesome importunity &
            interruption which Mr. Coffyn dailey receives from American Seamen discharged out of
            Prison in England & resorting here for the means & opportunities of returning to
            our Country not being able to Procure employment on board English Vessels.— It is really
            difficult for you to Conceive the waste of time & trouble to which Mr. Coffyn has
            been exposed since the begining of the War, by the Applications of these distressed but
            generally unreasonable People, & the Enquiries & Precautions necessary to
            prevent impositions &c. & you will I hope permit me again to express my hope,
            that on this acct. as well as in Consideration of his Merit, & Superior Ability to
            Serve the United States here, he will be appointed their Consul or Agent at this Port
            whenever Powers to make such an appointment shall arive— You were pleased a few days
            before my Departure to express the like Sentiments and good Wishes towards Mr. Coffyn,
            and an intention to interfere in his behalf with Barclay &c; My great regard However for Mr. Coffyn has
            impeled me once more to mention the Subject to you though I am perswaded your own
            dispositions towards him render it unnecessary. There are Vessels going from Hence in
            about ten days both for Boston & Philadelphia & Mr. Coffyn will carefully
            forward any Letters which you or Mr. Jay may wish to send by them. I beg you will make
            my respectful Compliments to him, his Lady, your Grandson &c. I shall have the honor
            of writing to you & them from London meantime beleive me with great Respect Dear Sir
            Your most affectionate & Devoted Humble servant
          
            Edwd. Bancroft
          
         
          Addressed: A Monsieur / Monsieur
            Franklin / Ministre Plenipotentiaire des / Etats Unis &c &c &c / a Passy /
            pres de Paris.
          Notation: Bancroft 20 Juin 1783
        